Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1-20 have been examined in this application. This communication is the
first action on the merits. Information Disclosure Statement (IDS) filed on 08/24/2019 has been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a system for generating meeting invitations, Claims 11-18 are directed to an article of manufacture for generating meeting invitations, and Claims 19-20 are directed to a method for generating meeting invitations.
Claim 1 recites a system for generating meeting invitations, Claim 11 recites an article of manufacture for generating meeting invitations and Claim 19 recites a method for generating meeting invitations, which include receiving input of meeting invitees; generating a list of invitees based on the input; automatically accessing electronic calendar information of invitees; infer whether the first invitee will attend the meeting in person or remotely; based at least in part on inferring whether the first invitee will attend the meeting in person or remotely, automatically executing generation of a link to 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The processor is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in scheduling. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “device”, “processor”, “storage”, and “computer readable storage medium” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10, 12-18 and 20 recite the additional elements of the automatically adding to an invite message a query to the invitees asking whether an invitee plans to attend the meeting in person or remotely; inferring that a second invitee will attend the meeting remotely (based on multiple criteria i.e. out of town, same building, identification, subject matter, etc. );  automatically searching available rooms and select a room based on a number of physical attendees of the meeting as inferred and/or confirmed by invitee responses; modifying the room, the link, or both the room and the link based at least in part on geolocation of at least the first invitee;  accessing calendaring data implemented by software and associated with the invitees to make inferences regarding whether the invitees are likely to attend a meeting physically or virtually; accessing geolocation of invitees to infer; further defining geolocation such as meeting room hubs, chip-based badging, voice/face recognition, etc.;  automatically inserting into the invitation (a phone or network link/ room identification) to the meeting based at least in part on the detection; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 11 and 19.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar], in view of  Dotan-Cohen, US Publication No. 20180005194 A1 [hereinafter Dotan-Cohen]. 
Regarding Claim 1, 
Pawar teaches
 A first device, comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: receive input of meeting invitees; (Pawar Par. 6-“The system can receive responses to the poll through the separate individualized links and generate, based on the responses to the poll and the corresponding local environment of the multiple individuals, customized meeting invites to each of the multiple individuals. In some embodiments, the customized meeting invites may be altered, based at least in part on the local environment. These alterations can include alterations to the contents of a subject field, a location field, a note field, or a time field."; Par. 8-"Embodiments of the present invention also include computer-readable storage media containing sets of instructions to cause one or more processors to perform the methods, variations of the methods, and other operations described herein.”)
generate a list of invitees based on the input; (Pawar Par. 45-“ When determination operation 510 determines that there is no flexibility for the time/date of the meeting, determination operation 510 branches to collection operation 515 where the attendee list information (e.g., names, e-mails, local environment, etc.) are collected from the organizer or system databases. Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.).”)
automatically access electronic calendar information of at least a first of the invitees; (Pawar Par. 9-“In some embodiments, the local environment of each of the multiple individuals can be identified and calendar information can be accessed. A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals. For example, the poll may include an option for a telephone or video conference when the local environment of at least two of the multiple individuals indicate different locations."; Abstract -" In some embodiments, the local environment of each of the multiple individuals can be identified and calendar information can be accessed. A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals. For example, the poll may include an option for a telephone or video conference when the local environment of at least two of the multiple individuals indicate different locations.”)
based at least in part on the calendar information, infer whether the first invitee will attend the meeting in person or remotely; (Pawar Par. 45-“ As illustrated in FIG. 5, receiving operation 505 can receive a request to schedule a meeting. In some embodiments, the request may include an indication of flexibility (e.g., with regard to date, time, and/or location). For example, in some embodiments, the organizer may indicate that the meet just needs to occur within the next two days, next week, or next month. Determination operation 510 can determine whether there is any flexibility with regard to time. When determination operation 510 determines that there is no flexibility for the time/date of the meeting, determination operation 510 branches to collection operation 515 where the attendee list information (e.g., names, e-mails, local environment, etc.) are collected from the organizer or system databases. Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.). The meeting invitations may include the same data to all attendees, but depending on when/where/how attendee accesses the invitation the attendees will see different data. As a result, the same attendee can see different data depending on local environment (e.g., location, accessing device, time of retrieval, and the like). As such, the invitation for each attendee can change according to the environment used to access the data.”)
… automatically execute at least one of: generate a link to remotely access the meeting, select a room for the meeting; (Pawar Par. 45-“ Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.). The meeting invitations may include the same data to all attendees, but depending on when/where/how attendee accesses the invitation the attendees will see different data. As a result, the same attendee can see different data depending on local environment (e.g., location, accessing device, time of retrieval, and the like). As such, the invitation for each attendee can change according to the environment used to access the data.”)
and transmit at least one message to at least one of the invitees indicating the room, the link, or both the room and the link. (Pawar Par. 5-“The operations can also include generating separate individualized links for each of the multiple individuals. In accordance with various, each of the separate individualized links may provide the poll with customized attributes based on corresponding local environment of the multiple individuals. In addition, the instructions can also cause the system to transmit the separate individualized links to the multiple individuals which, for example can provide multiple time and location options that are, at least in part, customized based on the local environment (e.g., working hours, language preference, etc.) of a corresponding individual from the multiple individuals."; Par. 41-"Transmission operation 330 can transmit the individualized links to the corresponding individual (e.g., by a custom automated e-mail). When a user activates one of the links, the customized poll can be generated. The responses can be received during response operation 340. Using the response information and local environment information, invitation operation 350 can generated customized meeting invites.”)
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
based at least in part on inferring whether the first invitee will attend the meeting in person or remotely,… ; (Dotan-Cohen Par.23-“The calendar item enrichment system 200 generally operates to supply to an enriched event consumer 270 (such as a personal digital assistant, for example) enriched calendar event data including the event location, the inferred attendance and location of the user for the event, and the event type. The system 200 gathers, organizes and analyzes data including calendar event features, user location patterns, calendar event patterns and other user features to provide the enriched calendar event data. The system 200 thus is able to: determine calendar event items and features, and calendar event patterns for user profiles; generate meeting location, attendance and type models; and provide enriched calendar event data to consumers, allowing for a variety of downstream uses.”;  Par. 34-“ Some embodiments of contextual information extractor 284 determine contextual information related to a group or organization of which the user is a part, such as entities identified in a calendar event or related to the calendar event (e.g., keywords common to an organization, group characteristics, recipients of a group email sent by the user having a common domain name, attachments, links or other content that is known to be associated with an organization, and/or specific conference room names). Additionally, contextual information extractor may also identify contextual features that are more global in nature (e.g. terms like OOO or OOF to indicate out of office). Other contextual information, by way of example and not limitation, may include context features such as location data; which may be represented as a location stamp associated with the activity; contextual information about the location, such as venue information (e.g. this is the user's office location, home location, school, restaurant, movie theater, etc.).”)

Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).
Regarding Claim 2 and Claim 20, 
Pawar teaches the device of claim 1 wherein the instructions are executable to: … and the method of claim 19, comprising…
automatically add to an invite message to the meeting a query to the invitees asking whether an invitee plans to attend the meeting in person or remotely.; (Pawar Abstract-“Some embodiments provide for an invitation tool (e.g., that may be part of a mailbox server) that can automatically identify attendee preferences, create custom polls to gather attendee information, and easily generate custom invitations. In some embodiments, the invitation tool can generate separate individualized links that provides access to a poll with customized attributes based on local environments of each of the plurality of individuals. The tool can analyze the poll responses and then generate custom invites for each attendee by altering one or more attributes or fields. For example, if one attendee is attending remotely, their invite may be altered to only show the remote conferencing information where as other attendees receive invites with only a physical location.”)
Regarding Claim 3, Pawar in view of Dotan-Cohen teach the device of claim 1… 
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
wherein the instructions are executable to:   infer that a second invitee will attend the meeting remotely responsive to an electronic calendar of the second invitee indicating that the second invitee will be out of town on a date of the meeting.; (Dotan-Cohen Par.3-“ Aspects of this disclosure relate to computerized systems for providing a personalized computing experience for a user of the technologies described herein by providing enriched calendar event data that can be used by any number of consumers of the event data. The enriched calendar event data provides, in some embodiments, an event type for the calendar event (such as a work event, or a private, non-work event). Additionally the enriched calendar event data provides, in some embodiments, additional location data for the calendar event, and the likely user attendance (such as in-person, telephonic, or not at all). To determine the enriched calendar event data, a user location pattern is detected, such as by monitoring user activity and sensors associated with users and/or user devices. Additionally, a calendar event pattern may be determined from features of past calendar events. As future calendar events are detected, a set of features for the future calendar events can be determined. Past calendar events having features similar to the detected future calendar event can then be determined. A user location for the similar past calendar events can be determined to form a user behavior pattern model indicating a user location for the similar past calendar events. A predicted user location for the future calendar event can be determined based upon the similar past calendar events and the user behavior pattern model. This predicted user location can be provided to downstream users, such as a virtual assistant. Additionally, in some embodiments, based upon the features of the future calendar event and the similar past calendar events, a predicted location for the future calendar event is also determined and provided.”)
Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).
Regarding Claim 4, Pawar in view of Dotan-Cohen teach the device of claim 1… 
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
wherein the instructions are executable to: infer that a second invitee will attend the meeting remotely responsive to an electronic calendar of the second invitee indicating that the second invitee has previously attended meetings remotely even when the previously attended meetings and the second invitee were in the same building. (Dotan-Cohen Par.3-“ Aspects of this disclosure relate to computerized systems for providing a personalized computing experience for a user of the technologies described herein by providing enriched calendar event data that can be used by any number of consumers of the event data. The enriched calendar event data provides, in some embodiments, an event type for the calendar event (such as a work event, or a private, non-work event). Additionally the enriched calendar event data provides, in some embodiments, additional location data for the calendar event, and the likely user attendance (such as in-person, telephonic, or not at all). To determine the enriched calendar event data, a user location pattern is detected, such as by monitoring user activity and sensors associated with users and/or user devices. Additionally, a calendar event pattern may be determined from features of past calendar events. As future calendar events are detected, a set of features for the future calendar events can be determined. Past calendar events having features similar to the detected future calendar event can then be determined. A user location for the similar past calendar events can be determined to form a user behavior pattern model indicating a user location for the similar past calendar events. A predicted user location for the future calendar event can be determined based upon the similar past calendar events and the user behavior pattern model… Additionally, in some embodiments, based upon the features of the future calendar event and the similar past calendar events, a predicted location for the future calendar event is also determined and provided. Also, in some embodiments based upon the features of the future calendar event, and the similar past calendar events, as well as the user behavior pattern model, a predicted event type for the future calendar event is determined and provided.”)
Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).
Regarding Claim 5, Pawar in view of Dotan-Cohen teach the device of claim 1… 
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
wherein the instructions are executable to: infer whether a second invitee will attend the meeting physically based at least in part on an identification of the second invitee. (Dotan-Cohen Par.48-“Location pattern determiner 269 is generally responsible for determining a user location pattern based on similarities identified in user location information. In particular, location pattern determiner 269, as a part of user location pattern generator 260, may determine a user location pattern based on repetitions of similar location features associated with a plurality of observed location events. In some embodiments, location events or patterns may be determined using location inference logic 230, such as rules, associations, conditions, prediction models, or pattern inference algorithms. The location inference logic 230 can comprise the logic (rules, associations, statistical classifiers, etc.) used for identifying and classifying user locations or visits, and also for determining location patterns. In some embodiments, the user pattern(s) determined by location pattern determiner 269 may be stored as inferred user location patterns data 245a of user features 244. This data may be used, in some embodiments, to determine or infer whether the user will physically attend at meeting, and possibly to determine the type of meeting or calendar event.”)
Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).
Regarding Claim 6, Pawar in view of Dotan-Cohen teach the device of claim 1… 
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
wherein the instructions are executable to: infer whether a second invitee will attend the meeting physically based at least in part on a subject matter of the meeting. (Dotan-Cohen Par.33-“Contextual information extractor 284 determines and extracts information about calendar events, such as contextual information. Examples of extracted calendar event information may include keywords, invitees, emails or social media posts related to the event, user browsing activity or online activity associated with the event, or nearly any other data related to calendar events associated directly or indirectly with the user. The contextual information extractor also associates the determined contextual information with the detected calendar event. For example, some embodiments of contextual information extractor 284 provide the determined contextual information to calendar event features determiner 286, which determines features of the calendar event and/or related contextual information. Contextual information may also be used for pattern identification, with or without additional signals. Additionally, context may extend beyond any specific meeting. For example, the meeting before or after a particular meeting may provide context. Continuing with the example, the before meeting may have a title (such as "important review), and it may be known that the user tends to be at work at least two hours prior to past meeting with this title. This context can affect the location prediction of the user for other meeting scheduled before "important review" meetings. The context may also include other overlapping meetings.”; Par. 61-“ At a high level, calendar event behavior pattern model generator 250 may receive user-historic location information, which may be received from user location history 243 or user features 245a, and historic calendar events information from calendar events monitor 280 stored in calendar events and features 242. One or more inference algorithms may be applied to the user location-related information and calendar event information to determine a set of likely user and calendar event patterns. For example, patterns may be determined based on similar instances of observation of user location or associated contextual information, which may be referred to as "in-common features" of calendar event-related information. The inferred activity pattern information may be provided to an enriched event consumer 270 and/or used to generate a pattern based prediction regarding likely future user locations for calendar events. In some embodiments, a corresponding confidence is also determined for the patterns (or predictions based on the patterns), as described herein. Further, the calendar event behavior pattern (or prediction of future action based on a pattern) may comprise a single (future-occurring) user behavior for an event that is likely to occur, a sequence of future user actions, or probabilities for more than one future action; for example, and eighty percent likelihood that the user will be physically present at the office for a meeting, and a twenty percent likelihood that the user will attend the meeting via telephone.)
Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).
Regarding Claim 7, Pawar in view of Dotan-Cohen teach the device of claim 1… 
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
wherein the instructions are executable to: infer whether a second invitee will attend the meeting physically based at least in part on a date of the meeting. (Dotan-Cohen Par.23-“ The calendar item enrichment system 200 generally operates to supply to an enriched event consumer 270 (such as a personal digital assistant, for example) enriched calendar event data including the event location, the inferred attendance and location of the user for the event, and the event type. The system 200 gathers, organizes and analyzes data including calendar event features, user location patterns, calendar event patterns and other user features to provide the enriched calendar event data. The system 200 thus is able to: determine calendar event items and features, and calendar event patterns for user profiles; generate meeting location, attendance and type models; and provide enriched calendar event)
Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).
Regarding Claim 8, Pawar in view of Dotan-Cohen teach the device of claim 1… 
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
wherein the instructions are executable to:  infer whether a second invitee will attend the meeting physically based at least in part on a time of the meeting. (Dotan-Cohen Par.23-“ The calendar item enrichment system 200 generally operates to supply to an enriched event consumer 270 (such as a personal digital assistant, for example) enriched calendar event data including the event location, the inferred attendance and location of the user for the event, and the event type. The system 200 gathers, organizes and analyzes data including calendar event features, user location patterns, calendar event patterns and other user features to provide the enriched calendar event data. The system 200 thus is able to: determine calendar event items and features, and calendar event patterns for user profiles; generate meeting location, attendance and type models; and provide enriched calendar event)
Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).

Regarding Claim 19, 
Pawar teaches
 A method, comprising: receiving input of meeting invitees; receiving input of meeting time;; (Pawar Par. 6-“The system can receive responses to the poll through the separate individualized links and generate, based on the responses to the poll and the corresponding local environment of the multiple individuals, customized meeting invites to each of the multiple individuals. In some embodiments, the customized meeting invites may be altered, based at least in part on the local environment. These alterations can include alterations to the contents of a subject field, a location field, a note field, or a time field."; Par. 8-"Embodiments of the present invention also include computer-readable storage media containing sets of instructions to cause one or more processors to perform the methods, variations of the methods, and other operations described herein.”)
generating a list of invitees based on the inputs; (Pawar Par. 45-“ When determination operation 510 determines that there is no flexibility for the time/date of the meeting, determination operation 510 branches to collection operation 515 where the attendee list information (e.g., names, e-mails, local environment, etc.) are collected from the organizer or system databases. Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.).”)
automatically accessing electronic calendar information of at least a first of the invitees; (Pawar Par. 9-“In some embodiments, the local environment of each of the multiple individuals can be identified and calendar information can be accessed. A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals. For example, the poll may include an option for a telephone or video conference when the local environment of at least two of the multiple individuals indicate different locations."; Abstract -" In some embodiments, the local environment of each of the multiple individuals can be identified and calendar information can be accessed. A poll can be generated that with customized interfaces for each of the multiple individuals. In some embodiments, each of the customized interfaces may have multiple time and location options based on the local environment and the calendar information of each of the multiple individuals. For example, the poll may include an option for a telephone or video conference when the local environment of at least two of the multiple individuals indicate different locations.”)
based at least in part on the calendar information, inferring whether the first invitee will attend the meeting in person or remotely; (Pawar Par. 45-“ As illustrated in FIG. 5, receiving operation 505 can receive a request to schedule a meeting. In some embodiments, the request may include an indication of flexibility (e.g., with regard to date, time, and/or location). For example, in some embodiments, the organizer may indicate that the meet just needs to occur within the next two days, next week, or next month. Determination operation 510 can determine whether there is any flexibility with regard to time. When determination operation 510 determines that there is no flexibility for the time/date of the meeting, determination operation 510 branches to collection operation 515 where the attendee list information (e.g., names, e-mails, local environment, etc.) are collected from the organizer or system databases. Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.). The meeting invitations may include the same data to all attendees, but depending on when/where/how attendee accesses the invitation the attendees will see different data. As a result, the same attendee can see different data depending on local environment (e.g., location, accessing device, time of retrieval, and the like). As such, the invitation for each attendee can change according to the environment used to access the data.”)
… automatically executing at least one of: generating a link to remotely access the meeting, selecting a room for the meeting; (Pawar Par. 45-“ Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.). The meeting invitations may include the same data to all attendees, but depending on when/where/how attendee accesses the invitation the attendees will see different data. As a result, the same attendee can see different data depending on local environment (e.g., location, accessing device, time of retrieval, and the like). As such, the invitation for each attendee can change according to the environment used to access the data.”)
and transmitting at least one message to at least one of the invitees indicating the room, the link, or both the room and the link. (Pawar Par. 5-“The operations can also include generating separate individualized links for each of the multiple individuals. In accordance with various, each of the separate individualized links may provide the poll with customized attributes based on corresponding local environment of the multiple individuals. In addition, the instructions can also cause the system to transmit the separate individualized links to the multiple individuals which, for example can provide multiple time and location options that are, at least in part, customized based on the local environment (e.g., working hours, language preference, etc.) of a corresponding individual from the multiple individuals."; Par. 41-"Transmission operation 330 can transmit the individualized links to the corresponding individual (e.g., by a custom automated e-mail). When a user activates one of the links, the customized poll can be generated. The responses can be received during response operation 340. Using the response information and local environment information, invitation operation 350 can generated customized meeting invites.”)
Pawar teaches analyzing attributes of a meeting and the feature is expounded upon by Dotan-Cohen:
based at least in part on inferring whether the first invitee will attend the meeting in person or remotely,… ; (Dotan-Cohen Par.23-“ The calendar item enrichment system 200 generally operates to supply to an enriched event consumer 270 (such as a personal digital assistant, for example) enriched calendar event data including the event location, the inferred attendance and location of the user for the event, and the event type. The system 200 gathers, organizes and analyzes data including calendar event features, user location patterns, calendar event patterns and other user features to provide the enriched calendar event data. The system 200 thus is able to: determine calendar event items and features, and calendar event patterns for user profiles; generate meeting location, attendance and type models; and provide enriched calendar event data to consumers, allowing for a variety of downstream uses.”;  Par. 34-“ Some embodiments of contextual information extractor 284 determine contextual information related to a group or organization of which the user is a part, such as entities identified in a calendar event or related to the calendar event (e.g., keywords common to an organization, group characteristics, recipients of a group email sent by the user having a common domain name, attachments, links or other content that is known to be associated with an organization, and/or specific conference room names). Additionally, contextual information extractor may also identify contextual features that are more global in nature (e.g. terms like OOO or OOF to indicate out of office). Other contextual information, by way of example and not limitation, may include context features such as location data; which may be represented as a location stamp associated with the activity; contextual information about the location, such as venue information (e.g. this is the user's office location, home location, school, restaurant, movie theater, etc.).”)

Pawar and Dotan-Cohen are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar to improve upon the data analysis, as taught by Dotan-Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar with the motivation to provide higher accuracy, more relevant and useful calendar event information, in a more-efficient way than conventional approaches. (Dotan-Cohen Par. 4).
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar], in view of  Dotan-Cohen, US Publication No. 20180005194 A1 [hereinafter Dotan-Cohen], and in further view of Ma, US Publication No. 20200258051 A1 [hereinafter Ma]. 
Regarding Claim 9, Pawar in view of Dotan-Cohen teach the device of claim 2… 
Pawar in view of Dotan-Cohen teach analyzing attributes of a meeting and the feature is expounded upon by Ma:
wherein the instructions are executable to: based on one or more of invitee responses to the query, automatically search available rooms and select a room based on a number of physical attendees of the meeting as inferred and/or confirmed by invitee responses. (Ma Par.58-“ Using the location of any attendees or clients of the attendees, the meeting intermediary 220 may identify or select the conference room to assign to the user in accordance with the conference room location 295. The meeting intermediary 220 may identify the conference room to assign to the user based on locations identified as within a proximity of, or associated with the location of client.”)
Pawar, Dotan-Cohen and Ma are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar in view of Dotan-Cohen to improve upon the location data, as taught by Ma, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar in view of Dotan-Cohen with the motivation to provide improved user experience by automatically identifying those situations in which an online meeting should be created. (Ma Par. 4).
Regarding Claim 10, Pawar in view of Dotan-Cohen teach the device of claim 1… 
Pawar in view of Dotan-Cohen teach analyzing attributes of a meeting and the feature is expounded upon by Ma:
wherein the instructions are executable to: modify the room, the link, or both the room and the link based at least in part on geolocation of at least the first invitee. (Ma Par.59-“ In one or more embodiments, the meeting intermediary 220 may determine a set of conference rooms assigned to other users at and/or within proximity to the location of the user indicated in the request and the set of locations approximate or associated with the location of the user. Other conference rooms at the location of the user that sent the request may be accessed by other users. As such, the resources of the rooms assigned to other users may be in use. The meeting intermediary 220 may remove the set of conference rooms assigned to other users from the set of conference rooms at the location of the user. From the available set of conference rooms, the meeting intermediary 220 may determine a number of available conference rooms at the location of the client attendee and assign the available conference room. Subsequently, the meeting intermediary 202 may receive the response indicating the assignment of the conference room to the client attendee. The meeting intermediary 202 may translate the response and update the calendar event to show the location of the available conference room(s) to the client attendee.”)
Pawar, Dotan-Cohen and Ma are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pawar in view of Dotan-Cohen to improve upon the location data, as taught by Ma, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pawar in view of Dotan-Cohen with the motivation to provide improved user experience by automatically identifying those situations in which an online meeting should be created. (Ma Par. 4).
Claims 11 – 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, US Publication No. 20180005194 A1 [hereinafter Dotan-Cohen] in view of Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar]. 
Regarding Claim 11, Dotan-Cohen teaches
A computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: detect when invitees will be present or remote to a meeting based on future or past calendar data… and geographic tracking; and generate an invitation to the meeting based at least in part on the detection. (Dotan-Cohen Par. 3-“ Aspects of this disclosure relate to computerized systems for providing a personalized computing experience for a user of the technologies described herein by providing enriched calendar event data that can be used by any number of consumers of the event data. The enriched calendar event data provides, in some embodiments, an event type for the calendar event (such as a work event, or a private, non-work event). Additionally the enriched calendar event data provides, in some embodiments, additional location data for the calendar event, and the likely user attendance (such as in-person, telephonic, or not at all). To determine the enriched calendar event data, a user location pattern is detected, such as by monitoring user activity and sensors associated with users and/or user devices. Additionally, a calendar event pattern may be determined from features of past calendar events. As future calendar events are detected, a set of features for the future calendar events can be determined. Past calendar events having features similar to the detected future calendar event can then be determined. A user location for the similar past calendar events can be determined to form a user behavior pattern model indicating a user location for the similar past calendar events. A predicted user location for the future calendar event can be determined based upon the similar past calendar events and the user behavior pattern model. This predicted user location can be provided to downstream users, such as a virtual assistant. Additionally, in some embodiments, based upon the features of the future calendar event and the similar past calendar events, a predicted location for the future calendar event is also determined and provided. Also, in some embodiments based upon the features of the future calendar event, and the similar past calendar events, as well as the user behavior pattern model, a predicted event type for the future calendar event is determined and provided. By providing this information, applications (such as virtual assistants) can inform users as to the type of calendar events (e.g. work events, private events), whether meetings are in-person, telephonic or merely on their calendars on an informational basis, whether commute time should be added to a calendar event, whether traffic information might be useful, or any of a number of other applications.”; Par. 86-“ Computing device 600 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 600”)
Dotan-Cohen teaches identify user information and the feature is expounded upon by Pawar:
… and user verification… (Pawar Abstract-“Some embodiments provide for an invitation tool (e.g., that may be part of a mailbox server) that can automatically identify attendee preferences, create custom polls to gather attendee information, and easily generate custom invitations. In some embodiments, the invitation tool can generate separate individualized links that provides access to a poll with customized attributes based on local environments of each of the plurality of individuals. The tool can analyze the poll responses and then generate custom invites for each attendee by altering one or more attributes or fields. For example, if one attendee is attending remotely, their invite may be altered to only show the remote conferencing information where as other attendees receive invites with only a physical location.”)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dotan-Cohen to improve upon user data, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Regarding Claim 12, Dotan-Cohen teaches
The CRSM of Claim 11, wherein the instructions are executable to: access calendaring data implemented by software and associated with the invitees to make inferences regarding whether the invitees are likely to attend a meeting physically or virtually. (Dotan-Cohen Par. 48-“ Location pattern determiner 269 is generally responsible for determining a user location pattern based on similarities identified in user location information. In particular, location pattern determiner 269, as a part of user location pattern generator 260, may determine a user location pattern based on repetitions of similar location features associated with a plurality of observed location events. In some embodiments, location events or patterns may be determined using location inference logic 230, such as rules, associations, conditions, prediction models, or pattern inference algorithms. The location inference logic 230 can comprise the logic (rules, associations, statistical classifiers, etc.) used for identifying and classifying user locations or visits, and also for determining location patterns. In some embodiments, the user pattern(s) determined by location pattern determiner 269 may be stored as inferred user location patterns data 245a of user features 244. This data may be used, in some embodiments, to determine or infer whether the user will physically attend at meeting, and possibly to determine the type of meeting or calendar event.”)
Regarding Claim 13, Dotan-Cohen teaches
The CRSM of Claim 11, wherein the instructions are executable to: access geolocation of invitees to infer whether and when invitees will join an invited meeting in person. (Dotan-Cohen Par. 48-“ Location pattern determiner 269 is generally responsible for determining a user location pattern based on similarities identified in user location information. In particular, location pattern determiner 269, as a part of user location pattern generator 260, may determine a user location pattern based on repetitions of similar location features associated with a plurality of observed location events. In some embodiments, location events or patterns may be determined using location inference logic 230, such as rules, associations, conditions, prediction models, or pattern inference algorithms. The location inference logic 230 can comprise the logic (rules, associations, statistical classifiers, etc.) used for identifying and classifying user locations or visits, and also for determining location patterns. In some embodiments, the user pattern(s) determined by location pattern determiner 269 may be stored as inferred user location patterns data 245a of user features 244. This data may be used, in some embodiments, to determine or infer whether the user will physically attend at meeting, and possibly to determine the type of meeting or calendar event.”)
Regarding Claim 14, Dotan-Cohen teaches
The CRSM of Claim 13, wherein geolocation is determined using meeting room hubs. (Dotan-Cohen Par. 42-“ User location monitor 261 receives user location information from received user data (such as the data collected by user data collection component 210). Location attribution 262, in general, is responsible for determining location attribution using current user location data. Examples of user location data may include any user data (including sensor data) indicating location information, such as GPS, wireless communications (e.g. cellular or WiFi Access Point), IP addresses associated with current user activity, user check-in-social-networking information, or other user data from which location information may be determined. In some embodiments, location attribution 262 attributes location to a location of interest to the user, such as locations frequented by the user (sometimes called " hubs"). For example, in some embodiments, locations indicated by the location data may be clustered and the dense clusters used for determining those locations wherein a user spends time (e.g. hubs).”)
Regarding Claim 16, Dotan-Cohen teaches
The CRSM of Claim 13, wherein geolocation is determined using voice and/or face recognition. (Dotan-Cohen Par. 26-“Calendar event and user data may be received from a variety of sources where the data may be available in a variety of formats. For example, in some embodiments, calendar event and user data received via user-data collection component 210 may be determined via one or more sensors (such as sensors 103a and 107 of FIG. 1), which may be on or associated with one or more user devices (such as user device 102a), servers (such as server 106), and/or other computing devices. As used herein, a sensor may include a function, routine, component, or combination thereof for sensing, detecting, or otherwise obtaining information such as calendar event and user data from a data source 104a, and may be embodied as hardware, software, or both. By way of example and not limitation, calendar event and user data may include data that is sensed or determined from one or more sensors (referred to herein as sensor data), such as location information of mobile device(s), smartphone data (such as phone state, charging data, date/time, or other information derived from a smartphone), user-activity information (for example: app usage; online activity; searches; voice data such as automatic speech recognition; activity logs; communications data including calls, texts, instant messages, and emails;”)
Regarding Claim 17, Dotan-Cohen in view of Pawar teach The CRSM of Claim 11…
Dotan-Cohen teaches location information and the feature is expounded upon by Pawar:
wherein the instructions are executable to: automatically insert into the invitation a phone or network link to the meeting based at least in part on the detection. (Pawar Par. 45-“ As illustrated in FIG. 5, receiving operation 505 can receive a request to schedule a meeting. In some embodiments, the request may include an indication of flexibility (e.g., with regard to date, time, and/or location). For example, in some embodiments, the organizer may indicate that the meet just needs to occur within the next two days, next week, or next month. Determination operation 510 can determine whether there is any flexibility with regard to time. When determination operation 510 determines that there is no flexibility for the time/date of the meeting, determination operation 510 branches to collection operation 515 where the attendee list information (e.g., names, e-mails, local environment, etc.) are collected from the organizer or system databases. Using this information, location identification operation 520 can determine if one or more meeting locations are needed (e.g., based on employee location, number of attendees, etc.). Using this information, invitation operation 525 can generate and send meeting invites (e.g., that show individualized meeting locations, times, notes, etc.). The meeting invitations may include the same data to all attendees, but depending on when/where/how attendee accesses the invitation the attendees will see different data. As a result, the same attendee can see different data depending on local environment (e.g., location, accessing device, time of retrieval, and the like). As such, the invitation for each attendee can change according to the environment used to access the data.”)
Dotan-Cohen and Pawar are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dotan-Cohen to improve upon user data, as taught by Pawar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen with the motivation to improve the meeting scheduling processes. (Pawar Par. 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, US Publication No. 20180005194 A1 [hereinafter Dotan-Cohen] in view of Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar], and in further view of Caso et al., US Publication No. 20180089410 A1 [hereinafter Caso}.
Dotan-Cohen in view of Pawar fail to teach the following feature taught by Caso:
wherein geolocation is determined using a chip- based badging system. (Caso Par. 73-“ Regarding activity logging of personnel, users 640a and 660a are shown here in different locations/time intervals. User 660a may enter the office building via the Lobby 620 and proceed to the Conference room 622. He is next shown moving 660b from the Conference room 622 through the office building and eventually exiting 660c. With location and time mapping, user 660a could be tracked throughout his visit to the office building.; [0074] Similarly, user 640a is shown with a Smart Badge signaling to her a notification or message that there is a meeting at 5 pm. She is also shown as within the proximity of the Lobby 620, and being fitted with a temperature sensor on her Smart Badge, a temperature of 45 Degrees is registered. User 640c subsequently is notified of a request to call Bob.; Par. 45-"Standard conforming badges have embedded chips on-board that can store encrypted security keys that can be unlocked with the use of a PIN. The chips must also support an expiring use period. The requirements described above are meant to better improve the level of security for Federal operations and greater efficiencies through a shared solution platform. The exemplary embodiments fulfill the requirements of FIPS 201, yet go beyond and offer additional layers of verification."”)
Dotan-Cohen and Pawar are directed to meeting scheduling. Caso improves upon technology used for meetings and scheduling.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dotan-Cohen in view of Pawar to improve upon user identification data, as taught by Caso, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar with the motivation to better improve the level of security and greater efficiencies through a shared solution platform. (Caso Par. 45).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, US Publication No. 20180005194 A1 [hereinafter Dotan-Cohen] in view of Pawar et al., US Publication No. 20180308067 A1 [hereinafter Pawar, and in further view of Ma, US Publication No. 20200258051 A1 [hereinafter Ma]. 
Dotan-Cohen in view of Pawar fail to teach the following feature taught by Ma:
wherein the instructions are executable to: automatically insert into the invitation a room identification for the meeting based at least in part on the detection. (Ma Par. 51-“ In some embodiments, the conference room servers 206(3) are servers that include information about the identity and availability of conference rooms at various locations, such as for an entity or enterprise. In some embodiments, the calendar application or meeting intermediary 202 may query a conference room location based on the location of an attendee or organizer of a calendar item, such as based on information in their respective attendee profile. In one or more embodiments, the calendar application or meeting intermediary may determine one or more conference room resources for the attendee based on the attendee, the location of the attendee, and open conference rooms as indicated by the application or database of the conference room server(s). In some embodiments, in accordance with a set of predetermined open conference room locations stored or accessible via the conference room application or database 295, the calendar application or meeting intermediary 220 may identify a conference room for the calendar item or online meeting from one or more available conference rooms. The predetermined conference room locations maintained on the conference room application or database 295 may specify a set of conference room locations for each location of a user. For example, each predetermined conference room location in the application/database 295 may specify available conference rooms for a corresponding location at a corresponding time."”)
 Dotan-Cohen, Pawar and Ma are directed to meeting scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dotan-Cohen in view of  Pawar to improve upon the location data, as taught by Ma, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Dotan-Cohen in view of Pawar with the motivation to provide improved user experience by automatically identifying those situations in which an online meeting should be created. (Ma Par. 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20190273627 A1 to Whalin et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Patent Examiner, Art Unit 3624   
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624